Citation Nr: 1235600	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right upper extremity nerve disability, to include peripheral neuropathy.  

2.  Entitlement to service connection for a left upper extremity nerve disability, to include peripheral neuropathy and sensory loss secondary to service-connected stroke residuals.  

3. Entitlement to service connection for a right lower extremity nerve disability, to include peripheral neuropathy.  

4. Entitlement to service connection for a left lower extremity nerve disability, to include peripheral neuropathy and sensory loss secondary to service-connected stroke residuals.  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1968 to October 1970.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied claims for service connection for peripheral neuropathy of the feet and of the hands, including as secondary to herbicide and service-connected diabetes mellitus.  

In December 2010, the Board remanded this claim for an opinion.  While the opinion was satisfactory for two of the issues on appeal, an opinion is still needed regarding the claims for service connection for right upper and lower extremity nerve disabilities, to include peripheral neuropathy.  

As explained further below, the Board is granting service connection for left-sided sensory loss due the service-connected diabetes mellitus and stroke residuals.  The issues have been re-styled on the title page accordingly.  

The claims for service connection for right upper and lower extremity nerve disabilities, to include peripheral neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, left upper extremity sensory loss is etiologically related to service-connected diabetes mellitus and stroke residuals.  

2. Resolving all doubt in the Veteran's favor, left lower extremity sensory loss is etiologically related to service-connected diabetes mellitus and stroke residuals.  


CONCLUSIONS OF LAW

1. Left upper extremity sensory loss is etiologically related to service-connected diabetes mellitus and stroke residuals.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2. Left lower extremity sensory loss is etiologically related to service-connected diabetes mellitus and stroke residuals.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claims for service connection for left upper and lower extremity nerve disability, the Board concludes that the law does not preclude it from adjudicating these claims.  The Board is taking action favorable to the Veteran by granting the claims for service connection.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran.  The evidence of record contains examinations and medical opinions requested by VA pertaining to his claims.  For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2011).  

The Board finds that service connection for left upper and lower extremity sensory loss is warranted because the evidence shows the service-connected lacunar stroke resulted in left-sided sensory loss.  This determination is based on the medical opinion evidence in the file.  

The August 2008 VA neurology examination report reflects mild left-sided sensory loss, likely secondary to a lacunar stroke and that diabetes mellitus and hypertension were risk factors for that kind of stroke.  They likely contributed to the stroke and thus the sensory loss.  An August 2008 EMG showed no electrophysiological evidence of a large fiber peripheral neuropathy.  There was median neuropathy at the wrist and evidence suggestive of an active left S1 radiculopathy.  Based on these results, the examiner found no diagnosis of diabetic neuropathy.  

Other records showed conflicting evidence regarding a sensory deficit with the limbs.  December 2008 and November 2009 VA records document monofilament tests as showing normal sensation on right foot and decreased sensation on the left.  The November 2009 VA diabetes mellitus examination noted no history of neurological symptoms or neuropathy.  Upon examination, monofilament testing was intact at the bottom of the feet.  Reflexes were intact, motor and sensory functions were normal, and there were no abnormal cranial nerve functions.  His gait was also normal.  A May 2010 VA record showed decreased sensation of the left heel.  

In December 2010, the Board remanded this claim to clarify whether any of the neurological findings were due to the service-connected diabetes mellitus or to service.  

In January 2011, the VA examiner again reviewed the file and provided an opinion.  This opinion states that the Veteran had left-sided sensory loss due to a lacunar stroke.  The examiner explained further that both service-connected diabetes and nonservice-connected hypertension were risk factors.  The examiner said given the duration of diabetes mellitus, equal contributions were assigned and diabetes mellitus was responsible for half of the mild incomplete left side-sensory loss.  

The Veteran is now service-connected for the stroke (see June 2012 RO decision currently uploaded to Virtual VA).  As a result, the Board finds that the mild incomplete sensory loss of the left upper and lower extremities is related to the service-connected stroke and diabetes based on the VA examiner's opinion.  Although the Veteran filed a claim for peripheral neuropathy, the Board finds that the disability has been identified as "mild incomplete left side-sensory loss."  In Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (citations omitted) states that in order to identify the benefit sought, a claimant must describe the nature of the disability for which he is seeking benefits.  The claimant may satisfy this requirement by referring to a "body part or system" that is disabled, or by describing the symptoms of the disability.  Id.; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has identified the left upper and lower extremities and the Board finds him to be competent and credible in doing in his report.  

Resolving doubt in the Veteran's favor, left upper and lower extremity sensory loss was caused by service-connected diabetes mellitus and stroke residuals.  As a result, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for left upper extremity sensory loss is granted.  

Service connection for left lower extremity sensory loss is granted.  



REMAND

The Board finds that further development is required regarding the claims for service connection for a right upper and lower extremity nerve disability, to include peripheral neuropathy.  The Board finds that these extremities were not fully addressed in the prior VA opinion.  Also, the June 2012 RO decision references VA diabetes mellitus examinations from May 2012 that are not in the file or on Virtual VA.  

In October 2011, a VA record showed the Veteran had features of peripheral neuropathy.  In November 2011, a VA neurology consultation record described the Veteran's recent private emergency room admission and stated the Veteran had lower extremity peripheral neuropathy likely due to his history of diabetes mellitus.  In January 2012, a registered nurse note showed that the Veteran's feet and hands were having numbness and pain.  

On remand, the examiner should explain whether the Veteran has peripheral neuropathy of the right arm or right leg.  If found, the examiner must state whether it: 1) was caused by or aggravated in service; 2) is secondarily caused by the service-connected diabetes mellitus or a service-connected stroke; and 3) secondarily aggravated by the service-connected diabetes mellitus or a service-connected stroke.  

Accordingly, the case is REMANDED for the following action: 

1. Associate (or upload to Virtual VA) all recent VA treatment records and examinations with the file, including May 2012 VA examination reports.  

2. Schedule the Veteran for a new VA examination in order to determine the nature and etiology of any right lower and upper extremity nerve disability, to include peripheral neuropathy.  The claims file and a copy of this remand must be made available to and be reviewed by the examiners in conjunction with the examination.  The examiner(s) must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, including EMG/NCV testing.  

First, the examiner should explain whether the Veteran has peripheral neuropathy of the right arm or right leg.  If found, the examiner must state whether it is at least as likely as not that the disability: 

* Had its clinical onset in service; 
* is secondarily caused by the service-connected diabetes mellitus or a service-connected stroke; and/or 
* secondarily aggravated by the service-connected diabetes mellitus or a service-connected stroke.  If aggravated, the examiner should identify the baseline level of disability (prior to aggravation) and the permanent, measurable increase in the severity of the disability attributable to the service-connected diabetes mellitus or stroke.  

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reference evidence summarized above.  

3.  Re-adjudicate the claims for service connection for the right upper and lower extremity disabilities.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


